Exhibit 3.1 CERTIFICATE OF LIMITED PARTNERSHIP FOR WINTON FUTURES FUND, L.P. (US) I.The name of the limited partnership is Winton Futures Fund, L.P. (US) II.The name and address of the agent for service of process is Robert J. Amedeo, 1202 Bergen Parkway, Suite 212, Evergreen, Colorado 80439-9559. III.The name of the partnership’s general partner is Rockwell Futures Management, Inc. (Rockwell).Rockwell’s business address is 1202 Bergen Parkway, Suite 212, Evergreen, Colorado 80439-9559. IV.The partnership has at least two partners, one of whom is a limited partner. This Certificate of Limited Partnership has been executed on March23, 1999 by Rockwell Futures Management, Inc. the general partner for Pathfinder Fund, L.P. ROCKWELL FUTURES MANAGEMENT, INC. Filed – Customer Copy the General Partner Victoria Buckley Secretary of State [SEAL OF RECEIPT] By: /s/ Robert J. Amedeo Title: President STATE OF
